PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
SAMSUNG ELECTRONICS CO., LTD.
Application No. 17/326,986
Filed: 21 May 2021
For: ENCODING METHOD BASED ON ENCODING ORDER CHANGE AND DEVICE THEREFOR, AND DECODING METHOD BASED ON ENCODING ORDER CHANGE AND DEVICE …
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under 37 CFR 1.182, filed August 1, 2022, requesting withdrawal of the terminal disclaimer, filed January 3, 2022, over reference Application No. 16/345,950.

The petition is DISMISSED.

Any reconsideration petition must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are not permitted.  This is not a final agency action within the meaning of 5 U.S.C. § 704.

Petitioner has provided documentary evidence that the January 3, 2022 terminal disclaimer was mistakenly filed due to communication errors between applicant, Samsung, a Korean agent, and a registered practitioner. Petitioner requests withdrawal of the January 3, 2022 terminal disclaimer.

Petitioner cites to MPEP 1490(VIII)(A) to support this request. The excerpt of MPEP 1490(VIII)(A) reproduced in the petition is:

Under appropriate circumstances, consistent with the orderly administration of the examination process, the nullification of an erroneously filed recorded terminal disclaimer may be addressed by filing a petition under 37 CFR 1.182  requesting withdrawal of the recorded terminal disclaimer…

However, MPEP 1490 (VIII)(A) goes on to state the following:

Petitions seeking to reopen the question of the propriety of the double patenting rejection that prompted the filing of the terminal disclaimer have not been favorably considered. The filing of a continuing application other than a CPA, while abandoning the application in which the terminal disclaimer has been filed, will typically nullify the effect of a terminal disclaimer… 

A registered practitioner filed the January 3, 2022 terminal disclaimer. Applicant is bound by the consequences of the actions or inactions of his duly authorized and voluntarily chosen representative. Link v. Wabash, 370 U.S. 626, 633-34 (1962); Houston v. Ladner, 973 F.2d 1564, 1567, 23 USPQ2d 1910, 1913 (Fed. Cir. 1992); see also Haines v. Quigg, 673 F. Supp. 314, 317, 5 USPQ2d 1130, 1132 (D.N. Ind. 1987).

Examiner Ayman Abaza has indicated the January 3, 2022 terminal disclaimer applies to at least one claim of record, specifically Claims 1-3. The Office will not rehash issues already addressed in examination. As MPEP 1490(VIII)(A) suggests, the filing of a continuing application will nullify the effect of the terminal disclaimer.

If at a time prior to issuance, it is determined that the terminal disclaimer no longer applies to at least one claim of record, petitioner is not precluded from filing a request for reconsideration.  However, to be effective any such request must be made and acted on prior to issuance of the patent.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions 
Randolph Building
			40l Dulany Street
			Alexandria, VA 22314
			
By fax:			(571) 273-8300
			ATTN: Office of Petitions

Registered users may file via EFS-Web.  

Telephone inquiries concerning this decision may be directed to the undersigned at 571-272-3230. 

/SHIRENE W BRANTLEY/Attorney Advisor, OPET